IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JOHN SCOTT MEYERS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IS FILED

v.                                      CASE NO. 1D16-3509

FLORIDA DEPARTMENT OF
CORRECTIONS SECRETARY,
JULIE L. JONES,

      Appellee.

_____________________________/

Opinion filed June 6, 2017.

An appeal from the Circuit Court for Wakulla County.
John C. Cooper, Judge.


John Scott Meyers, pro se, Appellant.

Gayla Grant, Assistant General Counsel, Florida Department of Corrections,
Tallahassee.




PER CURIAM.

      AFFIRMED.

WOLF, RAY, and BILBREY, JJ., CONCUR.